Benham, Judge.
Convicted of selling cocaine, appellant raises on appeal the sufficiency of the evidence presented at trial and the admissibility of polygraph evidence. We affirm.
1. An agent of the Georgia Bureau of Investigation testified that he went to an apartment complex with a confidential informant for the purpose of buying cocaine. The person they sought was not home, *502but appellant approached and asked them whether they were looking for anything. Informed that they wanted cocaine, appellant accompanied the agent and the informant to a car and told the man sitting in the car that the agent wanted to buy cocaine. The agent negotiated the purchase directly with the man in the car, but the cocaine passed from that man to appellant and then to the agent. The agent then paid the man in the car directly and got his change from that man. The agent and the informant walked away, leaving appellant standing by the car. A witness from the State Crime Lab testified that the substance delivered to her by the agent was cocaine. A polygraph examiner testified that appellant was deceptive in his responses to questions concerning the transaction. We hold that the evidence at trial was sufficient to authorize a rational trier of fact reasonably to find appellant guilty beyond a reasonable doubt of the offense of sale of cocaine. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Hubert v. State, 181 Ga. App. 684 (353 SE2d 612) (1987); Mullinnix v. State, 179 Ga. App. 104 (1) (345 SE2d 650) (1986).
Decided January 6, 1988.
Charles E. Day, for appellant.
John M. Ott, District Attorney, Eugene M. Benton, Assistant District Attorney, for appellee.
2. Appellant’s remaining contentions of error concern the admission into evidence of the polygraph examiner’s testimony. However, the grounds of objection raised on appeal were not raised in the trial court and were, therefore, waived. McBurse v. State, 182 Ga. App. 759 (3) (357 SE2d 144) (1987).

Judgment affirmed.


Banke, P. J., and Carley, J., concur.